Order, Supreme Court, New York County (William A. Wetzel, J.), entered August 23, 2004, which denied the petition to vacate an arbitration award, and order, same court and Justice, entered September 17, 2004, reaffirming the earlier order, unanimously affirmed, without costs.
The petition set forth no statutory basis for vacating the award (CPLR 7511 [b]). In his reply papers, the pro se petitioner alleged various factual, legal and procedural errors and claims of bias. The court’s consideration of these claims, raised for the first time in reply, was an improvident exercise of discretion (see McNair v Lee, 24 AD3d 159 [2005]). Nevertheless, even this late-offered data provided no basis for vacating the award, which had a plausible basis (Matter of Brown & Williamson Tobacco Corp. v Chesley, 7 AD3d 368, 372 [2004]). Petitioner did not *274sustain his burden of showing bias (see New York Rests. Exch. v Chase Manhattan Bank, 226 AD2d 312, 315 [1996], lv dismissed 89 NY2d 861 [1996]). Concur—Tom, J.P., Saxe, Nardelli, Williams and Gonzalez, JJ.